ORDER
PER CURIAM.
Patrick McDowell (Appellant) appeals the judgment entered upon his conviction of one count of first degree murder and one count of armed criminal action by a jury on September 3, 1998. On appeal, Appellant argues the trial court erred in (1) denying Appellant’s Motion for Judgment of Acquittal, (2) permitting the state to exercise a non-race-neutral peremptory challenge against an African-American venireperson, (3) admitting evidence that Appellant’s accomplice was wearing an electronic monitoring bracelet, (4) admitting evidence concerning a robbery at another location, and (5) admitting into evidence a crime scene photograph depicting bloody brain matter of the victim.
We have reviewed the briefs of the parties and the record on appeal and conclude that there is sufficient evidence from which a reasonable juror might find Appellant guilty beyond a reasonable doubt. State v. Dulany, 781 S.W.2d 52, 55 (Mo.banc 1989). An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).